SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 22, 2011 FEDFIRST FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Maryland 0-54124 80-0578993 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Donner at Sixth Street, Monessen, Pennsylvania 15062 (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 22, 2011, FedFirst Financial Corporation (the “Company”) announced that its Board of Directors declared a cash dividend on the Company’s outstanding shares of stock. The dividend of $0.03 per share will be paid on or about March 31, 2011 to stockholders of record on March 15, 2011. A copy of the press release announcing the cash dividend is included as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Number Description Press Release dated February 22, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FEDFIRST FINANCIAL CORPORATION Date:February 22, 2011 By: /s/ Patrick G. O’Brien Name: Patrick G. O’Brien Title: President and Chief Executive Officer 3
